      Case 7:19-cr-00522 Document 179 Filed on 05/21/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 21, 2020
                                  UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § CRIMINAL ACTION NO. 7:19-CR-522-4
                                               §
DANIEL J. GARCIA                               §

                         ORDER DENYING MOTION TO DISMISS

         The Court now considers Defendant Daniel J. Garcia’s Motion to Dismiss

Due to Statute of Limitations1 and the response2 of the United States (the

Government”). Garcia’s motion seeks dismissal of “the indictment against him due

to violations of the statute of limitations.”3 Garcia presents little by way of

argument and cites only Unites States v. Therm-All, Inc.4

         Garcia correctly cites Therm-All as stating that “[t]he statute of limitations is

tolled only if a conspirator engages in overt acts.”5 However, Garcia misconstrues

this principal in two ways. First, Garcia asserts the Government must prove “with

competent evidence before trial”6 and second; that Garcia committed an overt act

in furtherance of each of the conspiracies. This is not the law.




1
  Dkt. No. 165
2
  Dkt. No. 174.
3
  Id. at 1.
4
  373 F.3d 625 (5th Cir. 2003).
5
  Id. at 634.
6
  Dkt. No. 165 at 2.

1/2
         Case 7:19-cr-00522 Document 179 Filed on 05/21/20 in TXSD Page 2 of 2



           Rather, in determining a motion to dismiss an indictment, “the allegations

contained in the indictment must be taken as true.”7 Thus, the Government is not

required to present prove before trial. Furthermore, to prove a conspiracy comes

within the five-year statute of limitations, at trial the Government must prove

“[t]he commission of at least one overt act by one of the conspirators within [the

five-year statutory] period in furtherance of the conspiratorial agreement.” 8 The

Government has alleged such in the indictment; whether it can prove such will be

determined at trial. Accordingly, Garcia’s motion to dismiss is DENIED.

           IT IS SO ORDREED.

           DONE at McAllen, Texas, this 21st day of May, 2020.


                                                             _________________________________
                                                             Micaela Alvarez
                                                             United States District Judge




7
    United States v. Mann, 517 F.2d 259, 266 (5th Cir. 1975)
8
    United States v. Manges, 110 F.3d 1162, 1170 (5th Cir. 1997) (internal citation omitted).



2/2
